UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6111



JOSEPH R. JOHNSON,

                                           Petitioner - Appellant,

          versus


W. FILBERT; ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-00-
2035-AMD)


Submitted:   May 16, 2002                  Decided:   June 10, 2002


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph R. Johnson, Appellant Pro Se.    John Joseph Curran, Jr.,
Attorney General, Celia Anderson Davis, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph R. Johnson appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).    We have reviewed the record and the district court’s

opinion   and   find   no   reversible   error.   Accordingly,    we   deny

Johnson’s motion for a certificate of appealability and dismiss the

appeal on the reasoning of the district court.          See Johnson v.

Filbert, No. CA-00-2035-AMD (D. Md. Dec. 18, 2001).         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 DISMISSED




                                     2